Appeal by the defendant from a judgment of the Supreme Court, Kings County (Del Giudice, J.), rendered September 17, 2002, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Chambers, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the police lacked reasonable suspicion to detain him for a showup identification by the complainant because he did not match the description of the robbers given over a police radio transmission (see CPL 470.05 [2]). In any event, the hearing record supports the finding that the police had reasonable suspicion to pursue, stop, and detain the defendant based upon the contents of a police dispatcher’s radio broadcast which provided, inter alia, a general description of one of the perpetrators, which matched the defendant, the close proximity of the defendant to the site of the crime, and the short passage of time between the crime and the observation of the defendant (see People v Blak, 6 AD3d 301 [2004]; People v Ferguson, 5 AD3d 250 [2004]; People v Bell, 5 AD3d 804 [2004]; People v Holland, 4 AD3d 375 [2004], lv denied 2 NY3d 762 [2004]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Adams, Cozier and Lifson, JJ., concur.